DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/2021, 10/09/2021 and 12/23/2021 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent US 11102838 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Please refer to the table below comparing the instant application with US 11102838 B2.

Instant Application 17367804
US 11102838 B2
1. A method for Radio Access Network (RAN) Notification Area (RNA) management by a user equipment (UE), the method comprising:

receiving a first Radio Resource Control (RRC) message having a first Radio Access Network (RAN) Notification Area (RNA) configuration;

storing the first RNA configuration, when the UE is in an RRC Connected state, an RRC Inactive state, or transitioning between the RRC Inactive state and the RRC Connected state; and

applying an RNA update procedure based on the first RNA configuration when the UE is in the RRC Inactive state.

9. The method of claim 8, further comprising:
receiving a third RRC message without having an RNA configuration; and
applying the RNA update procedure based on the first RNA configuration when the UE is in the RRC Inactive state.
1. A method for Radio Access Network (RAN) Notification Area (RNA) management for a user equipment (UE), the method comprising: 

receiving, by the UE, a first Radio Resource Control (RRC) message having a first RAN Notification Area (RNA) configuration from a first serving base station;
storing, by the UE, the first RNA configuration after transitioning from an RRC Inactive state to an RRC Connected state, such that the stored first RNA configuration remains valid after the UE transitions back from the RRC Connected state to the RRC Inactive state if no new RNA configuration is provided;


receiving, by the UE, a second RRC message not having an RNA configuration from a second base station; and
applying, by the UE, an RNA update procedure, based on the first RNA configuration when the UE is in the RRC Inactive state.
2. The method of claim 1, wherein the first RNA configuration comprises at least one of:
a list of cell identities (IDs);
a list of RAN Area Codes (RANACs); and
a list of Tracking Area Codes (TACs).
2. The method of claim 1, wherein the first RNA configuration comprises at least one of: (1) a list of cell identities (Ds);
(2) a list of RAN Area Codes (RANACs); and (3) a list of Tracking Area Codes (TACs).
3. The method of claim 1, wherein the first RRC message is an RRC Connection Suspend message or an RNA Update response message.
3. The method of claim 1, wherein the first RRC message is an RRC Connection Suspend message or an RNA Update response message.
	
4. The method of claim 1, wherein the RNA update procedure is triggered either periodically, or when the UE moves out of an RNA defined by the first RNA configuration.
4. The method of claim 1, wherein the RNA update procedure is triggered either periodically, or when the UE moves out of an RNA defined by the first RNA configuration.
5. The method of claim 1, further comprising receiving a second RRC message having a second RNA configuration;

updating the first RNA configuration based on the second RNA configuration to form a third RNA configuration; and
applying the RNA update procedure based on the third RNA configuration when the UE is in the RRC Inactive state.
5. The method of claim 1, further comprising: receiving, by the UE, from the second base station, a third RRC message having a second RNA configuration;
updating, by the UE, the first RNA configuration based on the second RNA configuration, to form a third RNA configuration; and
applying, by the UE, the RNA update procedure, based on the third RNA configuration when the UE is in the RRC Inactive state.
6. The method of claim 5, wherein the second RNA configuration comprises at least one of:
one or more cell identities (IDs) to be added to the first RNA configuration;
one or more RANACs to be added to the first RNA configuration; and
one or more TACs to be added to the first RNA configuration.
6. The method of claim 5, wherein the second RNA configuration comprises at least one of:
(a) one or more cell identities (IDs) to be added to the first RNA configuration;
(b) one or more RANACs to be added to the first RNA configuration; and
(c) one or more TACs to be added to the first RNA configuration.
7. The method of claim 5, wherein the second RNA configuration comprises at least one of:
one or more cell identities (IDs) to be removed from the first RNA configuration;
one or more RANACs to be removed from the first RNA configuration; and
one or more TACs to be removed from the first RNA configuration.
7. The method of claim 5, wherein the second RNA configuration comprises at least one of;
(a) one or more cell identities (IDs) to be removed from the first RNA configuration;
(b) one or more RANACs to be removed from the first RNA configuration; and
(c) one or more TACs to be removed from the first RNA configuration.
8. The method of claim 1, further comprising:
receiving a second RRC message having a second RNA configuration;

overwriting the first RNA configuration by the second RNA configuration; and

applying the RNA update procedure based on the second RNA configuration when the UE is in the RRC Inactive state.
8. The method of claim 1, further comprising: receiving, by the UE, from the second base station, a third RRC message having a second RNA configuration;
overwriting, by the UE, the first RNA configuration with the second RNA configuration; and 
applying, by the UE, the RNA update procedure, based on the second RNA configuration when the UE is in the RRC Inactive state.
10. The method of claim 9, wherein at least one of the first, second, or third RNA configurations is stored by the UE in Access Stratum (AS) context.
9. The method of claim 5, wherein at least one of the first, second, and third RNA configurations is stored by the UE in Access Stratum (AS) context.
11. A method for Radio Access Network (RAN) Notification Area (RNA) management by a base station, the method comprising:
configuring a first Radio Access Network (RAN) Notification Area (RNA) configuration for a user equipment (UE);

sending the first RNA configuration to the UE through a first Radio Resource Control (RRC) message;

storing the first RNA configuration; and
applying a RAN paging procedure based on the first RNA configuration when the UE is in an RRC Inactive state.




18. The method of claim 17, further comprising:
transmitting a third RRC message without having an RNA configuration to the UE; and
applying the RAN paging procedure based on the first RNA configuration when the UE is in the RRC Inactive state.
10. A method for Radio Access Network (RAN) Notification Area (RNA) management for a first base station, the method comprising:
configuring, by the first base station, a first RAN Notification Area (RNA) configuration for a user equipment (UE);

transmitting, by the first base station, the first RNA configuration to the UE through a first Radio Resource Control (RRC) message,

the first RNA configuration being stored by the UE after the UE transitions from an RRC Inactive state to an RRC Connected state, such that the stored first RNA configuration remains valid after the UE transitions back from the RRC Connected state to the RRC Inactive state if no new RNA configuration is provided;
storing, by the first base station, the first RNA configuration;

transmitting, by a second base station, a second RRC message not having an RNA configuration to the UE; and
applying, by the second base station, a RAN paging procedure, based on the first RNA configuration of stored by the first base station when the UE is in the RRC Inactive state.
12. The method of claim 11, wherein the first RNA configuration comprises at least one of:
a list of cell identities (IDs);
a list of RAN Area Codes (RANACs); and
a list of Tracking Area Codes (TACs).
11. The method of claim 10, wherein the first RNA configuration comprises at least one of:
(1) a list of cell identities (IDs); 
(2) a list of RAN Area Codes (RANACs); and 
(3) a list of Tracking Area Codes (TACs).
13. The method of claim 11, wherein the first RRC message is an RRC Connection Suspend message or an RNA Update Response message.
12. The method of claim 10, wherein the first RRC message is an RRC Connection Suspend message or an RNA Update Response message.
14. The method of claim 11, further comprising:
transmitting a second RRC message having a second RNA configuration to the UE;

updating the first RNA configuration of the UE based on the second RNA configuration to form a third RNA configuration; and

applying the RAN paging procedure based on the third RNA configuration when the UE is in the RRC Inactive state.
13. The method of claim 10, further comprising: transmitting, by the second base station, a third RRC message having a second RNA configuration; 

updating, by the second base station, the first RNA configuration of the UE based on the second RNA configuration, to form a third RNA configuration; and
applying, by the second base station, the RAN paging procedure, based on the third RNA configuration when the UE is in the RRC Inactive state.
15. The method of claim 14, wherein the second RNA configuration comprises at least one of:
one or more cell identities (IDs) to be added to the first RNA configuration;
one or more RANACs to be added to the first RNA configuration; and
one or more TACs to be added to the first RNA configuration.
14. The method of claim 13, wherein the second RNA configuration comprises at least one of:
(a) one or more cell identities (IDs) to be added to the first RNA configuration; 
(b) one or more RANACs to be added to the first RNA configuration; and 
(c) one or more TACs to be added to the first RNA configuration.
16. The method of claim 14, wherein the second RNA configuration comprises at least one of:
one or more cell identities (IDs) to be removed from the first RNA configuration;
one or more RANACs to be removed from the first RNA configuration; and
one or more TACs to be removed from the first RNA configuration.
15. The method of claim 13, wherein the second RNA configuration comprises at least one of:
(a) one or more cell identities (IDs) to be removed from the first RNA configuration;
(b) one or more RANACs to be removed from the first RNA configuration; and
(c) one or more TACs to be removed from the first RNA configuration.
17. The method of claim 11, further comprising:
transmitting a second RRC message having a second RNA configuration to the UE;

overwriting the first RNA configuration by the second RNA configuration; and

applying the RAN paging procedure based on the second RNA configuration when the UE is in the RRC Inactive state.
16. The method of claim 10, further comprising: transmitting, by the second base station, a third RRC message having a second RNA configuration; 

overwriting, by the second base station, the first RNA configuration with the second RNA configuration; and
applying, by the second base station, the RAN paging procedure, based on the second RNA configuration when the UE is in the RRC Inactive state.
19. The method of claim 18, wherein at least one of the first, second, or third RNA configurations is stored by the base station in Access Stratum (AS) context of the UE.
17. The method of claim 13, wherein at least one of the first, second, and third RNA configurations is stored by the base station in Access Stratum (AS) context of the UE.
20. The method of claim 11, further comprising:
transmitting the first RNA configuration as part of AS context of the UE to one or more target base stations in one or more Handover Preparation Information signals during a handover procedure of the UE.
18. The method of claim 10, further comprising: transmitting, by the first base station, the first RNA configuration as part of AS context of the UE, to one or more target base stations in one or more Handover Preparation Information signals during a handover procedure of the UE.





NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11-13 and 17 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by Ishii, A. (US20180359722 with priority of us-provisional-application US 62516586, hereinafter ‘ISHII’).
Regarding claim 1, ISHII teaches a method for Radio Access Network (RAN) Notification Area (RNA) management by a user equipment (UE) (Fig. 7 UE), the method comprising:
receiving a first Radio Resource Control (RRC) message having a first Radio Access Network (RAN) Notification Area (RNA) configuration (Fig. 7 RRCConnectionSuspend from gNB to UE, [0081] During the RRC_CONNECTED state, the current access node (the gNB that currently maintains connection with the wireless terminal 26A) may decide to place the wireless terminal in the RRC_INACTIVE state by sending a RRCConnectionSuspend message 7-1 to the wireless terminal 26A. [0082] The RRCConnectionSuspend message (see message 7-1 of FIG. 7) may include information elements such as resumeIdentity and ranAreaInformation… the ranAreaInformation information element comprises information or parameters indicating the RAN-based notification area, e.g., the first area information.);
storing the first RNA configuration, when the UE is in an RRC Connected state, an RRC Inactive state, or transitioning between the RRC Inactive state and the RRC Connected state (Fig. 7, [0081] During the RRC_CONNECTED state, the current access node (the gNB that currently maintains connection with the wireless terminal 26A) may decide to place the wireless terminal in the RRC_INACTIVE state by sending a RRCConnectionSuspend message 7-1 to the wireless terminal 26A. [0082] The RRCConnectionSuspend message (see message 7-1 of FIG. 7) may include information elements such as resumeIdentity and ranAreaInformation…the ranAreaInformation information element comprises information or parameters indicating the RAN-based notification area, e.g., the first area information. [0083] After entering the RRC_INACTIVE state, the wireless terminal 26A may roam in the RAN-based notification area and perform cell reselections, as far as the cells that wireless terminal 26A camps on are listed in ranAreaInformation. (construed as the first RNA configuration received is stored and used when an RRC Inactive state)); and
applying an RNA update procedure based on the first RNA configuration when the UE is in the RRC Inactive state (Fig. 8, Fig. 9, [0083] After entering the RRC_INACTIVE state, the wireless terminal 26A may roam in the RAN-based notification area and perform cell reselections, as far as the cells that wireless terminal 26A camps on are listed in ranAreaInformation. As shown in FIG. 8, when the wireless terminal 26A moves out of the area defined by ranAreaInformation, the wireless terminal 26A then may perform a RAN-based notification area update (RAU). [0084] FIG. 9 shows an example RAN-based notification area update (RAU) procedure. (construed as while UE in RRC_INACTIVE state determines to perform a RAU based on location of the UE based on the first RNA configuration when UE goes moves out of the area defined by the first RNA configuration as illustrated by Fig. 8 and Fig. 9 and described in [0083-0085]).

Regarding claim 2, ISHII teaches the method of claim 1, wherein the first RNA configuration comprises at least one of:
a list of cell identities (IDs) ([0082]: The ranAreaInformation information element may comprise a list of cell identities);
a list of RAN Area Codes (RANACs); and
a list of Tracking Area Codes (TACs).

Regarding claim 3, ISHII teaches the method of claim 1, wherein the first RRC message is an RRC Connection Suspend message or an RNA Update response message (Fig. 7, step 7-1, RRCConnectionSuspend (resumeidentity, ranAreainformation), [0082] The RRCConnectionSuspend message (see message 7-1 of FIG. 7) may include information elements such as resumeIdentity and ranAreaInformation).

Regarding claim 4, ISHII teaches the method of claim 1, wherein the RNA update procedure is triggered either periodically, or when the UE moves out of an RNA defined by the first RNA configuration (Fig. 8, Para [0083]: As shown in FIG. 8, when the wireless terminal 26A moves out of the area defined by ranAreaInformation, wireless terminal 26A then may perform a RAN-based notification area update (RAU)).

Regarding claim 8, ISHII teaches the method of claim 1, further comprising:
receiving, by the UE, a second RRC message having a second RNA configuration (Fig. 12, [0095]: Eventually, at time 12-4 the wireless terminal 26C receives another RRCConnectionSuspend (UE goes to RRC_INACTIVE state), which now includes ranAreaInformation containing not only TAC_2 but also a list of cell identities, i.e. Cell_a, Cell_b, Cell_c and Cell_d, which may not belong to TAC_2 (which, in fact, belong to TAC_1 in the example shown in FIG. 12) (Fig. 7, after 7-1 RRCConnectionSuspend UE goes to RRC_INACTIVE state));
overwriting, by the UE, the first RNA configuration by the second RNA configuration, applying, by the UE, the RNA update procedure, based on the second RNA configuration when the UE is in the RRC Inactive state (Fig. 12, [0095]: At this time 12-2, the UE receives RRCConnectionSuspend with ranAreaInformation including TAC_1. The UE then at time 12-3 moves out of cells under TAC_1 and enters a cell with TAC_2. The wireless terminal 26C at time 12-3 initiates RAU (understood with reference to the second embodiment). Eventually, at time 12-4 the wireless terminal 26C receives another RRCConnectionSuspend, which now includes ranAreaInformation containing not only TAC_2 but also a list of cell identities, i.e. Cell_a, Cell_b, Cell_c and Cell_d, which may not belong to TAC_2 (which, in fact, belong to TAC_1 in the example shown in FIG. 12). The wireless terminal 26c roams around within the area of TAC_2 (Fig. 7, after 7-1 RRCConnectionSuspend UE goes to RRC_INACTIVE state)).


Regarding claim 11, ISHII teaches a method of Radio Access Network (RAN) Notification Area (RNA) management for a base station (Fig. 7 gNB), the method comprising:
configuring a first Radio Access Network (RAN) Notification Area (RNA) configuration for a user equipment (UE) (Fig.3, [0071] The acts or steps performed by radio access node 22A in a first and generic example embodiment and mode are shown on the right side of FIG. 3, and are labelled as acts 3N-x (where x=1, 2, 3, 4, 5). Act 3N-1 comprises the radio access node 22A establishing a connection with a wireless terminal. Act 3N-2 comprises determining first area information as a paging coverage area for the wireless terminal in an inactive state. (Fig. 7, [0081]) During the RRC_CONNECTED state, the current access node (the gNB that currently maintains connection with the wireless terminal 26A) may decide to place the wireless terminal in the RRC_INACTIVE state by sending a RRCConnectionSuspend message 7-1 to the wireless terminal 26A. [0082] The RRCConnectionSuspend message (see message 7-1 of FIG. 7) may include information elements such as resumeIdentity and ranAreaInformation.);
sending the first RNA configuration to the UE through a first Radio Resource Control (RRC) message (Fig. 3, [0071] Act 3N-3 comprises the radio access node 22A sending to the wireless terminal an identification of connection context information. 3N-4 comprises the radio access node 22A instructing the wireless terminal to enter the inactivity state. );
storing the first RNA configuration ([0078] The “first area information” mentioned in conjunction with act 3T-3 and 3N-2 is also referred to herein as information describing a RAN-based notification area…the first area information or information describing the RAN-based notification area, is preferably maintained (e.g., stored) in a RAN node or server, such as an access node. (Fig. 7, step 7-1, RRCConnectionSuspend message with ranAreainformation, [0082]) The RRCConnectionSuspend message (see message 7-1 of FIG. 7) may include information elements such as resumeIdentity and ranAreaInformation. The resumeIdentity information element identifies the UE-specific AS context saved in the RAN); and
applying a RAN paging procedure based on the first RNA configuration when the UE is in an RRC Inactive state ([0004] When the network receives incoming data which should be sent to the mobile station, the network broadcasts a paging message to all of the cells in the area that the mobile station is supposed to be located. (Fig. 3, [0071]) Performed by radio access node 22A, Act 3N-2 comprises determining first area. Information (describing a RAN-based notification area, see [0078]) as a paging coverage area for the wireless terminal in an inactive state.  [0078] The “first area information” mentioned in conjunction with act 3T-3 and 3N-2 is also referred to herein as information describing a RAN-based notification area. In the RRC_INACTIVE state, the mobility of the wireless terminal 26A is managed by such RAN-based notification area. [0079] When incoming downlink data is received by the radio access network for transmission to wireless terminal 26A, the RAN may send a paging message to the RAN-based notification area).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, A. (US20180359722 with priority of us-provisional-application US 62516586, hereinafter ‘ISHII’) in view of Park et al. (US20180270792 with priority of us-provisional-application US 62472997, hereinafter ‘PARK’).
Regarding claim 5, ISHII teaches the method of claim 1, further comprising a receiving, by the UE, a second RRC message having a second RNA configuration ([0083] As shown in FIG. 8, when the wireless terminal 26A moves out of the area defined by ranAreaInformation, the wireless terminal 26A then may perform a RAN-based notification area update (RAU). [0084] FIG. 9 shows an example RAN-based notification area update (RAU) procedure (showing RAU process include UE transitions from RRC_INACTIVE to RRC_CONNECTED for RAU process). [0085] the gNB4 may respond back to the wireless terminal 26A with RRCConnectionResume message 9-4, followed by the wireless terminal 26A sending back RRCConnectionResumeComplete message 9-5. The wireless terminal 26A may stay in the RRC_CONNECTED state or eventually transition to the RRC_INACTIVE state as shown in FIG. 7 if the current gNB chooses to do so (which can include another ranAreaInformation as described in [0082]). 
(Fig. 12, [0095] FIG. 12 depicts a scenario of the third example embodiment and mode. In FIG. 12…..At time 12-4 the wireless terminal 26C receives another RRCConnectionSuspend, which now includes ranAreaInformation containing not only TAC_2 but also a list of cell identities, i.e. Cell_a, Cell_b, Cell_c and Cell_d, which may not belong to TAC_2 (which, in fact, belong to TAC_1 in the example shown in FIG. 12).
ISHII does not explicitly disclose updating, by the UE, the first RNA configuration based on the second RNA configuration, to form a third RNA configuration, applying, by the UE, the RNA update procedure, based on the third RNA configuration when the UE is in the RRC Inactive state.
PARK teaches updating, by the UE, the first RNA configuration based on the second RNA configuration, to form a third RNA configuration (
[0157] As the RAN areas are only applicable to UEs in RRC_INACTIVE, the RAN area updates may be performed with the RRCConnectionResumeRequest message
[0158] [0158] When the network receives the RRCConnectionResumeRequest message, if it finds the UE context, it may relocate the UE context and the CN/RAN connection and then directly may suspend the UE with an updated RAN notification Area using the RRCConnectionSuspend message. The UE specific RAN area may be updated with the ranAreaInformation included in the RRCConnectionSuspend message. The ranAreaInformation may …use delta-signalling to inform which cells may be added/removed (the second RNA configuration) from the RAN area (to form a third RNA configuration));
applying, by the UE, the RNA update procedure, based on the third RNA configuration when the UE is in the RRC Inactive state ([0158]: The UE may need to be given a new resume Identity when it is suspended to RRC_INACTIVE in order to indicate the new location of the UE context. The UE specific RAN area may be updated with the ranAreaInformation included in the RRCConnectionSuspend message. The ranAreaInformation (second RNA configuration) may use delta-signalling to inform which cells may be added/removed from the RAN area (to form a third RNA configuration)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK in to the system of ISHII in order to take the advantage of method for enhancing one or more radio technologies to improve performance of a wireless network (PARK: [0146]).

Regarding claim 6, SHII does not explicitly disclose wherein the second RNA configuration comprises at least one of: (a) one or more cell identities (IDs) to be added to the first RNA configuration, (b) one or more RANACs to be added to the first RNA configuration, or (c) one or more TACs to be added to the first RNA configuration.
PARK teaches wherein the second RNA configuration comprises at least one of:
(a)    one or more cell identities (IDs) to be added to the first RNA configuration (Para [0158]: The UE specific RAN area may be updated with the ranAreaInformation included in the RRCConnectionSuspend message. The ranAreaInformation (second RNA configuration) may use delta-signalling to inform which cells may be added from the RAN area (to form a third RNA configuration));
(b)    one or more RANACs to be added to the first RNA configuration; or
(c)    one or more TACs to be added to the first RNA configuration.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK in to the system of ISHII in order to take the advantage of method for enhancing one or more radio technologies to improve performance of a wireless network (PARK: Para [0146]).

Regarding claim 7, ISHII does not explicitly disclose the method of claim 5, wherein the second RNA configuration comprises at least one of: (a) one or more cell identities (IDs) to be removed from the first RNA configuration, (b) one or more RANACs to be removed from the first RNA configuration, or (c) one or more TACs to be removed from the first RNA configuration.
PARK teaches wherein the second RNA configuration comprises at least one of:
one or more cell identities (IDs) to be removed from the first RNA configuration (Para [0158]: The UE specific RAN area may be updated with the ranAreaInformation included in the RRCConnectionSuspend message. The ranAreaInformation (second RNA configuration) may use delta-signalling to inform which cells may be removed from the RAN area (to form a third RNA configuration));
one or more RANACs to be removed from the first RNA configuration; and
one or more TACs to be removed from the first RNA configuration.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK in to the system of ISHII in order to take the advantage of method for enhancing one or more radio technologies to improve performance of a wireless network (PARK: [0146]).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 20, ISHII teaches the method of claim 11, further comprising:
transmitting the first RNA configuration as part of AS context of the UE, to one or more target base stations in one or more Handover Preparation Information signals ([0077]: The "connection context information" may include AS context, is stored by the wireless terminal 26A, and also preserved and shared within the RAN (construed as transmitting AS context of the UE, to one or more target base stations in one or more Handover Preparation Information signals).
[0078] The RAN-based notification area, is stored in a RAN node or server, such as an access node server, such as an access node or a server of a …Mobility Management Entity [MME].
(Fig. 5, [0079]) FIG. 5 depicts …the first area information in an exemplary deployment of the RAN-based notification area. …comprises multiple cells controlled by gNBs (gNB1, gNB2 and gNB3). 
(Fig. 8, Fig. 9, [0082]) The RRCConnectionSuspend message (see message 7-1 of FIG. 7) may include information elements such as resumeIdentity and ranAreaInformation. The resumeIdentity information element identifies the UE-specific AS context saved in the RAN (indicating the first RNA configuration as part of AS context of the UE, both of which are shared and stored in gNBs or MME). [0083] After entering the RRC_INACTIVE state, the wireless terminal 26A may roam in the RAN-based notification area and perform cell reselections (request handover as obvious), as far as the cells that wireless terminal 26A camps on are listed in ranAreaInformation.
[0083] As shown in FIG. 8, when the wireless terminal 26A moves out of the area defined by ranAreaInformation, the wireless terminal 26A then may perform a RAN-based notification area update (RAU). 
[0085] As shown in FIG. 9, after Random Access Preamble/Response, the wireless terminal 26A sends the RRCConnectionResumeRequest message 9-3 to the camping cell controlled by the gNB4 (see FIG. 8), which includes the resumeIdentity obtained upon entering the RRC_INACTIVE state. The gNB4 may then attempt to retrieve the UE-specific UE context saved in the RAN).
ISHII does not explicitly disclose transmitting the first RNA configuration as part of AS context of the UE, to one or more target base stations in one or more Handover Preparation Information signals during a handover procedure of the UE.
PARK teaches transmitting the first RNA configuration as part of AS context of the UE, to one or more target base stations in one or more Handover Preparation Information signals during a handover procedure of the UE (Fig. 17 RAN Paging to gNB2 from gNB1 and Paging from gNB2 to UE (indicating a handover procedure) [0213] In an example embodiment, during an RNA paging procedure, a second RNA paging message broadcasted/multicasted by a second base station may comprise at least one of an AS context identifier for a wireless device, an identifier of a wireless device, and/or a reason of the RNA paging to notify the wireless device of at least one event of downlink packets for the wireless device, an RRC state transition required from an RRC inactive state to an RRC idle state, and/or an RRC state transition required from an RRC inactive station to an RRC connected state. In an example, a second RNA paging message may be broadcasted and/or multicasted in a coverage area of the second base station, in a coverage area of a cell belonging to an RNA. See also [0205-0211] describing the context of the RNA paging procedure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK in to the system of ISHII in order to take the advantage of method for enhancing one or more radio technologies to improve performance of a wireless network (PARK: Para [0146]).


Allowable Subject Matter
Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, ISHII and PARK either alone or in combination fails to teach the method of claim 8, further comprising:
receiving a third RRC message without having an RNA configuration; and
applying the RNA update procedure based on the first RNA configuration when the UE is in the RRC Inactive state.

Regarding claim 10, the claim is dependent on claim 9.

Regarding claim 18, ISHII and PARK either alone or in combination fails to teach the method of claim 17, further comprising:
transmitting a third RRC message without having an RNA configuration to the UE; and
applying the RAN paging procedure based on the first RNA configuration when the UE is in the RRC Inactive state.

Regarding claim 19, the claim is dependent on claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20200383164 A1), describing METHOD AND APPARATUS FOR RESUMING RRC CONNECTION IN CU-DU DIVISION SCENARIO
Kim et al. (US 20200351723 A1), describing METHOD FOR MANAGING UE CONTEXT AND DEVICE SUPPORTING THE SAME
KWON; Ki Bum (US 20200068646 A1), describing METHOD AND APPARATUS FOR OPERATING OF NETWORK AND USER EQUIPMENT SUPPORTING MOBILITY OF USER EQUIPMENT IN WIRELESS COMMUNICATION SYSTEM
KIM; Sangwon (US 20200059851 A1), describing METHOD AND DEVICE FOR CONFIGURING RAN-BASED NOTIFICATION AREA
RUGELAND et al. (US 20190281524 A1), describing METHOD FOR NEIGHBOUR CELL RESELECTION WITH AN AREA OFFSET VALUE
Park et al. (US 20190124572 A1), describing Non-Access Stratum Capability Information
Gage et al. (US 20190059128 A1), describing Location And Context Management In A RAN Inactive Mode
ISHII; Atsushi (US 20190045379 A1), describing ON-DEMAND SYSTEM INFORMATION FOR WIRELESS TERMINAL IN CONNECTED STATE
Guo et al. (US 20190037635 A1), describing METHOD AND APPARATUS OF RECOVERING RRC CONNECTION IN A WIRELESS COMMUNICATION SYSTEM
SINGH et al. (US 20180368097 A1), describing METHOD OF LOCATION TRACKING AND RELATED APPARATUS USING THE SAME
SHIH et al. (US 20180352491 A1), describing METHODS, DEVICES, AND SYSTEMS FOR SERVICE-DRIVEN MOBILITY MANAGEMENT
Park et al. (US 20180270895 A1), describing Radio Access Network Notification Area Update Failure
Park et al. (US 20180270713 A1), describing Cell Selection Of Inactive State Wireless Device
Park  et al. (US 20180270894 A1), describing Inactive State Data Forwarding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413